                     Case 1:19-cv-10614-JGK Document 6 Filed 12/17/19 Page 1 of 1
                                                                                     Kaufman Dolowich & Voluck, LLP
                                                                                                     Two Logan Square
                                                                                            100 N. 18th Street, Suite 701
                                                                                                Philadelphia, PA 19103
                                                                                              Telephone: 215.501.7002
                                                                                               Facsimile: 215.405.2973

Richard J. Perr, Esq.                                                                                 www.kdvlaw.com
Co-Managing Partner – Pennsylvania Office
Email: rperr@kdvlaw.com




                                               December 17, 2019

        Via ECF
        The Honorable John G. Koeltl
        Daniel Patrick Moynihan
        United States Courthouse
        Southern District of New York
        500 Pearl St.
         New York, NY 10007-1312

                 Re:      Nora North v. ARS National, Services, Inc.
                          Case No. 1:19-cv-10614-JGK

        Dear Judge Koeltl:

              I represent Defendant, ARS National Services, Inc. (“Defendant”), in the above matter. I
        am submitting this Motion to respectfully request an extension of time to January 6, 2020 for
        Defendant to answer or otherwise plead to the Complaint. (Doc. 1).

                Defendant’s deadline to answer or otherwise plead to the Complaint was December 16,
        2019. (Doc. 5). Defendant retained me to represent Defendant in this matter over this past
        weekend. On Monday, December 16, 2019, my office contacted counsel for Plaintiff, Brian
        Bromberg, Esq., to seek consent for an extension of the December 16, 2019 deadline. Counsel for
        Plaintiff had no objection to the request. I was not able to submit this request to Your Honor
        yesterday because I was transitioning employment to a new law firm, and yesterday was my first
        day. This is Defendant’s first request for an extension of the deadline to answer or otherwise plead
        to the complaint. This request does not impact any other present deadlines.

              Wherefore, Defendant respectfully requests that Your Honor extend the deadline for
        Defendant to answer or otherwise plead to the Complaint to January 6, 2020.

                                                             Respectfully,

                                                             /s/Richard J. Perr
                                                             Richard J. Perr, Esq.

        cc: Brian Bromberg, Esq. (via ECF)
